Exhibit 10.2

GUARANTY OF LEASE

In consideration of that certain Lease (the “Lease”) between LCP OREGON
HOLDINGS, LLC, a Delaware limited liability company (“Lessor”), and ARC
TERMINALS HOLDINGS LLC, a Delaware limited liability company (“Lessee”) dated
January 21, 2014, and in consideration of other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and to induce
Lessor to enter into said Lease, the undersigned, ARC LOGISTICS PARTNERS LP, a
Delaware limited partnership (“Guarantor”) hereby executed and delivers this
Guaranty of Lease (this “Guaranty”) and hereby covenants and agrees as follows:

1. Guarantor hereby irrevocably, unconditionally and absolutely guarantees to
Lessor the prompt and full payment of rent and all other sums due to Lessor
under said Lease and the prompt and complete performance of all covenants
contained in said Lease on the Lessee’s (and any successors and assigns of
Lessee) part to be performed (the “Obligations”). Guarantor hereby agrees that
if pursuant to any order of a bankruptcy court Lessor is required to refund,
disgorge or repay any amounts paid to Lessor due to, inter alia, the legal
theory of preference, an amount equal to such funds refunded, disgorged or
repaid shall be included in Guarantor’s obligations to Lessor and Guarantor
shall be responsible for the payment of any such amount to Lessor. Guarantor
agrees to indemnify and hold Lessor harmless from any loss, costs or damages
arising out of Lessee’s failure to pay the aforesaid rent and other sums and/or
the Lessee’s failure to perform any of the aforesaid covenants. This Guaranty is
an unconditional guarantee of payment and performance and not of collection.

2. Guarantor agrees that its obligations hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure or
delay on the part of the Lessor to assert any claim or demand or to enforce any
right or remedy against Lessee; (b) any change in the time, place or manner of
payment of the Obligations or any rescission, waiver, compromise, consolidation
or other amendment to or modification of any of the terms or provisions of the
Lease made in accordance with the terms thereof; (c) the addition, substitution
or release of any Person now or hereafter liable with respect to the Obligations
or otherwise interested in the transactions contemplated by the Lease; (d) any
change in the structure or ownership of Lessee or any other Person now or
hereafter liable with respect to the Obligations or otherwise interested in the
transactions contemplated by the Lease; (e) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Lessee or any other Person
now or hereafter liable with respect to the Obligations or otherwise interested
in the transactions contemplated by the Lease; (f) the existence of any claim,
set-off or other right which the Guarantor may have at any time against Lessee
or the Lessor, whether in connection with the Obligations or otherwise. The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Lease and that this Guaranty,
including specifically the waivers set forth in this Guaranty, is knowingly made
in contemplation of such benefits.



--------------------------------------------------------------------------------

3. Guarantor agrees that its obligations hereunder are primary and agrees that
this Guaranty may be enforced by Lessor without first resorting to or exhausting
any other remedy, security or collateral; provided, however, that nothing herein
contained shall prevent Lessor from suing on the aforesaid obligations with or
without making the Guarantor a party to the suit or exercising any other rights
under said Lease, and if such suit or any other remedy is availed of only the
net proceeds therefrom, after deduction of all charges and expenses of every
kind and nature whatsoever, shall be applied in reduction of the amount due on
the aforesaid obligations. No action brought under this Guaranty and no recovery
in pursuance thereof shall be a bar or defense to any further action which may
be brought under this Guaranty by reason of any further default(s) hereunder or
in the performance and observance of the terms, covenants and conditions of said
Lease. Guarantor hereby submits to personal jurisdiction in the state where the
Leased Property (as that term is defined in the Lease) is located for the
enforcement of this Guaranty, and waives any and all personal rights under the
laws of any state to object to jurisdiction within the state where the Leased
Property is located for the purposes of litigation to enforce this Guaranty. In
the event such litigation is commenced, Guarantor agrees that service of process
may be made and personal jurisdiction over Guarantor obtained by serving a copy
of the summons and complaint upon the Secretary of State of the state where the
Leased Property is located, who is hereby appointed Guarantor’s agent for
service of process. With respect to any litigation arising out of said Lease
and/or this Guaranty of Lease, Guarantor hereby expressly waives the right to a
trial by jury and the right to file any countersuit or cross-claim against
Lessor.

4. Guarantor agrees that the Guarantor’s obligation to make payment in
accordance with the terms of this Guaranty shall not be impaired, modified,
changed, released or limited in any manner whatsoever by any impairment,
modification, change, release or limitation of the liability of Lessee or its
estate in bankruptcy (including without limitation any rejection of the Lease by
Lessee or by any trustee or receiver in bankruptcy) resulting from the operation
of any present or future provision of the National Bankruptcy Act, other similar
statute, or from the decision of any court. The liability of Guarantor shall not
be affected by any repossession of the Leased Property by Lessor.

5. Guarantor hereby represents and warrants that:

(a) it has all requisite power and authority to execute, deliver and perform
this Guaranty and the execution, delivery and performance of this Guaranty have
been duly and validly authorized by all necessary action, and does not violate
or contravene any provision of the Guarantor’s partnership agreement or similar
organizational document, any material contract to which Guarantor is a party or
any applicable law, regulation, rule, decree, order, judgment or contractual
restriction binding on the Guarantor or its assets;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Guaranty by the Guarantor have been obtained or
made and all conditions thereof have been duly complied with, and no other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Guaranty;



--------------------------------------------------------------------------------

(c) this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms; and

(d) the Guarantor has the financial capacity to pay and perform its obligations
under this Guaranty, and all funds necessary for the Guarantor to fulfill its
obligations under this Guaranty shall be available to the Guarantor (or its
assignees pursuant to Section 8 hereof) for so long as this Guaranty shall
remain in effect in accordance with Section 6 hereof.

6. This Guaranty may not be revoked or terminated and shall remain in full force
and effect and shall be binding on the Guarantor until all the Obligations have
been paid in full or otherwise satisfied, in the sole, absolute and unreviewable
discretion of Lessor.

7. Guarantor agrees that in the event this Guaranty is placed in the hands of an
attorney for enforcement, Guarantor shall reimburse Lessor for all expenses
incurred, including expenses and reasonable attorney’s fees incurred through the
trial courts and all appeals.

8. Guarantor agrees that this Guaranty shall inure to the benefit of and may be
enforced by Lessor, its successors and assigns and any mortgagee(s) of the
Leased Property, and shall be binding and enforceable against the Guarantor and
the Guarantor’s legal representatives, successors and assigns.

9. Capitalized terms used, but not defined, herein shall have the meaning
ascribed thereto in the Lease.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

ADDRESS:       GUARANTOR:

3000 Research Forest Drive, Suite 250

The Woodlands, TX 77381

   

  ARC LOGISTICS PARTNERS LP,

  a Delaware limited partnership

      By Arc Logistics GP LLC,       its General Partner

    By:  

/s/ Bradley K. Oswald

                 Print Name:   Bradley K. Oswald

    Its:   Chief Financial Officer     DATE: January 21, 2014

[Signature Page – Guaranty of Lease]